                                                                             JS-6
 Case 2:20-cv-05848-GW-SHK Document 14 Filed 08/27/20 Page 1 of 1 Page ID #:79



 1

 2                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 3                          LOS ANGELES DIVISION
 4
                                             )
 5   Zyrcuits IP LLC,                        )    Case No. 2-20-cv-05848-GW-SHK
 6                                           )
                  Plaintiff,                 )    [PROPOSED] ORDER ON
 7                                           )    PLAINTIFF’S NOTICE OF
     v.                                      )    VOLUNTARY DISMISSAL
 8
                                             )
 9   SolarEdge Technologies, Inc.,           )
10                                           )
                 Defendant.                  )
11

12

13         This matter is before the Court on Plaintiff Zyrcuits IP LLC Notice of
14
     Voluntary Dismissal with prejudice.         Defendant has not yet answered the
15
     Complaint or moved for Summary Judgment. Being so advised, the Court hereby
16

17   finds that the request should be GRANTED. It is, therefore,
18
           ORDERED that this matter be dismissed with prejudice.
19

20

21                     August 27, 2020
           SO ORDERED _______________
22

23

24
                                          UNITED STATES DISTRICT COURT
25                                        Judge George H. Wu
26

27

28
